In a proceeding by the State Commission for Human Rights pursuant to section 298 of the Executive Law to enforce an order of said commission dated September 23, 1966, the commission appeals from so much of an order of the Supreme Court, Queens County, dated June 26, 1967 and made on reargument, as (1) denied the commission’s application to enforce its order in its entirety and (2) vacated said order of the commission and remitted the matter to the commission for a new public hearing after notice to the respondents. The appeal is now being decided on the merits, the proceeding having been remitted to this court for that purpose by the Court of Appeals (Matter of State Comm. for Human Rights v. Lieber, 23 N Y 2d 253, revg. 29 A D 2d 663). Order affirmed, without costs. In our opinion it was not an improvident exercise of discretion for Special Term to have ordered the matter remitted to the commission. However, we again point out, as we did in our previous decision (Matter of State Comm. for Human Rights v. Lieber, 29 A D 2d 663, supra), that it would not be improper for the court to enforce an order directing that respondent Lieber notify the complainant of the *831first available three-room vacancy even though similar relief was granted to the complainant in another proceeding involving a different landlord. Brennan, Acting P. J., Hopkins,. Benjamin, Munder and Martuseello, JJ., concur.